Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-3, 5-17, and 19 are pending and rejected. Claims 4 and 18 are withdrawn as being drawn to a nonelected species and invention.

Election/Restrictions
Applicant’s election without traverse of Group I and Species A1, claims 1-3, 5-17 and 19 in the reply filed on 9/13/2021 is acknowledged.
Claims 4 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9/13/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the claim recites the limitation "said base vacuum" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. Claim 9 is dependent on claim 1, however, there is no requirement for a base pressure in claim 1, only that a partial vacuum is created. For the purposes of examination, the base pressure is interpreted as being the pressure of the partial vacuum achieved before introducing precursors into the control volume as suggested by pg. 8 of the instant specification. Appropriate action is required without adding new matter.
Regarding claim 10, the claim provides a partial pressure range for the hydrogen gas and the gaseous hydrocarbon, however, claim 1 requires establishing a first plurality of parameters which includes the pressures of the hydrogen gas and the gaseous hydrocarbon, where at least one parameter is changed, such that it is unclear whether the partial pressure range is intended to be a range for pressures for the first and/or second parameters or whether the pressures need to change within the claimed range when going from forming the first film to the second film. For the purposes of examination, the claim is being interpreted as though having a partial pressure of the hydrogen gas and the gaseous hydrocarbon meeting the claimed range at any point in the deposition process will meet the claimed limitations. Appropriate action is required without adding new matter.
Regarding claim 11, the claim indicates that the ratio of hydrogen gas to gaseous hydrocarbon varies from 0/100 to 20/80 to 40/60 to 50/50 to 60/40 by volume, however, it is unclear whether the ratio need to be incrementally increased 
Regarding claims 12-17, the claims provide various ranges for the parameters listed in claim 1, however, it is unclear whether the ranges refer to the range of parameters used in the first set of parameters and/or the second set of parameters or whether the parameters need to be changed within the claimed ranges between the first and second set of parameters. For the purposes of examination, using a parameter meeting the claimed ranges at any point in the deposition process is considered to meet the claimed requirements. Appropriate action is required without adding new matter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 5-8, 12-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hart, US 2017/0075039 A1 in view of Hooykaas, WO 89/08856, and Chan, “Deposition of Doped Hydrogenated Diamond-like Amorphous Carbon Films using a DC Saddle-Field Glow-Discharge System”, 1997.
	It is noted that the page numbers cited for Chan are in reference to the page numbers of the document and not those listed on the bottom of the pages.
	Regarding claims 1 and 19, Hart teaches a method of forming an anti-reflection coating on a substrate (abstract). They teach that the anti-reflective coating may include a plurality of layers, where it may include a period comprising a first low refractive index (RI) layer and a second high RI layer, where a period may include a first low RI layer and a second high RI layer disposed on the first low RI layer or vice versa (0013 and 0081) They teach that the anti-reflective coating may include a plurality of periods such that the first low RI layer and the second high RI layer alternate (0013, 
	They do not teach forming the anti-reflection coating in a control volume using a partial vacuum. 
	Chan teaches depositing un-doped diamond-like carbon at substrate temperatures of 200°C and 400°C using a DC saddle-field glow-discharge system (abstract). They each that the system includes a deposition chamber, i.e. a control volume, a DC power supply, a vacuum pumping system, a gas storage system, and a gas mixing system (pg. 14, section 2.2). They teach that the system includes an anode, two cathodes, and a substrate holder (pg. 14, section 2.2 and Fig. 2.1), such that the control volume includes an anode, cathode, and substrate holder within the control volume. They teach that the potential of the substrate holder can be set to any value by using a -9 Torr inside the deposition chamber, where a constant deposition pressure of around 50 mTorr is maintained using a pump (pg. 16, section 2.2), such that a partial vacuum is created within the control volume. They teach that the substrate potential was maintained at 0V, the potentials of the cathodes are maintained at 0V, and the voltage of the anode is typically around +400 V (pg. 16, section 2.2). They teach flowing methane for the deposition of un-doped amorphous carbon films, i.e. DLC films, where during deposition the appropriate gas mixture is delivered to the deposition chamber at a constant flow rate using a mass flow controller (pg. 16-17, section 2.2). They teach that the gas mixture is delivered to the chamber and the pump controller maintains a constant deposition pressure inside the chamber, where the DC power supply is turned on and adjusted to ignite the glow discharge and provide a constant discharge current (pg. 18, section 2.4). They teach that the gas mixture was broken down in the plasma and film growth occurred (pg. 18, section 2.4). They teach that the substrate temperature was 200°C and the flow rate of the gas was 2.5 sccm, where the discharge current was 40 mA (Table 2.1), where the discharge current is applied from the DC power supply connected to the anode (pg. 16, section 2.2 and Fig. 2.1). Therefore, Chan teaches the deposition of DLC films using a plasma deposition process with methane gas, i.e. a PECVD process, by creating a partial vacuum within a control volume, creating plasma from a gaseous hydrocarbon within the control volume, establishing a first plurality of parameters within the control volume, including a flow rate of the gas, a temperature of the substrate, voltage of the substrate (0V), 
	From the teachings of Chan, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hart to have used the deposition process of Chan for depositing the DLC film in the anti-reflection coating because Chan teaches a process for successfully depositing a DLC film using a PECVD process and Hart indicates it is desirable to form the coating using PECVD, where DLC is a desirable material in the film stack such that it will be expected to provide a desirable and successful deposition method of providing the DLC film. 
	Hart in view of Chan do not teach changing the deposition parameters to deposit a second film having a second thickness with a second refractive index or using hydrogen gas. 
	Hooykaas teaches an optical device such as a laser mirror that includes layers having low and high refractive indices alternating with each other wherein all the layers have essentially the same chemical composition (abstract). They teach that the layers are composed of a material having diamond properties such as a diamond-like carbon (abstract). They teach that the layers are deposited using plasma discharge in which the conditions are varied to influence the value of the refractive index of each of the deposited layers (abstract). They teach that by varying the conditions during the formations of the layers, it has been found possible to vary the refractive indices of the respective materials to such an extent that the formation of optical devices for handling 
	From the teachings of Hooykaas, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hart in view of Chan to have included hydrogen gas with methane to form the gas mixture and then to have varied the deposition parameters during the deposition so as to use a first set of deposition parameters to form a first film having a first thickness and a first refractive index and then to have changed the deposition parameters to a second plurality of parameters in the control volume so as to deposit a second film for a second duration of time, where the second film has a second refractive index that is different form the first and a second thickness because Hart teaches it is desirable for forming an anti-reflection film having layers with different refractive indices (low between 1.3-1.7, medium between 1.55 and 1.8, or high between about 1.7 to 2.5), where DLC is a desirable material for a film layer, Chan provide a plasma discharge deposition process for forming a DLC film, and Hooykaas indicates that layers of DLC having high and low refractive indices can be formed by varying the plasma discharge deposition parameters where excellent adhesion is provided between the layers such that it will be expected to provide the desired and predictable result of 
	Chan teaches that when gas mixtures are used, i.e. dopant gas is included, that a gas mixture having the appropriate ratio is provided (pg. 17, section 2.2). From this, 
	Regarding claims 2, 7, and 8, Hart in view of Chan and Hooykaas suggest the limitations of instant claim 1. Hart further teaches that the optical thickness is determined by n*d, where n is the RI and d is the physical thickness of the layer (0087). In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
	Further, as for claims 7 and 8, as noted above the suggestion of Hart in view of Chan and Hooykaas is to form a lower RI layer having a thickness ranging from about 8.8-3333 nm (0.0088-3.3 microns), the medium RI layer will have a physical thickness prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Regarding claim 3, Hart in view of Chan and Hooykaas suggest the process of claim 1, where the hydrocarbon gas is suggested to be methane (Chan pg. 16, section 2.2). 
	Regarding claims 5 and 6, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Hart teaches forming an anti-reflection film having layers with different refractive indices (low between 1.3-1.7, medium between 1.55 and 1.8, or high between about 1.7 to 2.5), where the coating can include low/high layers or low/medium/high layers (0082-0084). Hooykaas teaches that changing the process parameters can vary the refractive index from 1.5 to 2.4 (pg. 8, lines 15-26). From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have formed the first or second layers so that the refractive indexes are in the range of 1.5-2.4, where the refractive indices of the two layers are different because Hooykaas indicates that such a range can be provided by varying the deposition conditions of the DLC layer and such a range can include a low, medium, or high refractive index layer such that the process will be expected to provide DLC layers with refractive indices within the claimed range and they will be suitable for forming the different layers desired by Hart. For example, the first layer could have a refractive index ranging from 1.5-1.7 for a low RI layer and the second could have a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Regarding claims 12 and 13, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Chan further teaches providing the desired gas mixture at a constant flow rate during deposition (pg. 17, section 2.2). They teach that the flow rate was set to 2.5 sccm (Table 2.1), indicating that the gas flow rate or gas mixture flow rate was 2.5 sccm. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used a hydrogen/methane gas mixture flow rate of 2.5 sccm because Chan indicates that such a flow rate is suitable for a gas mixture in depositing a DLC film on a substrate, where as noted above for claim 1, the inclusion of a noble gas is optional. Therefore, Hart in view of Chan and Hooykaas suggest using a gas mixture flow rate within the claimed range, where since the mixture includes hydrogen and methane it will also result in a flow rate of hydrogen and hydrocarbon into the control volume within the range of instant claim 12 since both hydrogen and methane in the mixture will flow at a rate of 2.5 sccm. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Regarding claim 14, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Chan further teaches depositing the film using a substrate temperature of 200°C (Table 2.1), such that the substrate temperature is within the claimed range for forming the first and/or second DLC film. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Therefore, Hart in view of Chan and Hooykaas suggest using a substrate temperature having a value within the claimed range for forming the first and/or second DLC films such that their teachings are considered to render claim 14 obvious as discussed in the 112(b) rejection above. 
Regarding claim 15, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Chan further teaches using a substrate bias or substrate potential of 0V (pg. 16, section 2.2), such that the substrate bias is within the claimed range for forming the first and/or second DLC film. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  Therefore, Hart in view of Chan and Hooykaas suggest using a substrate potential having a value within the claimed 
Regarding claim 16, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Chan further teaches that the voltage of the anode is around 400V, where the voltage of the cathode is 0V (pg. 16, section 2.2), such that the voltages of the cathode and anode in the control volume are within the claimed ranges for forming the first and/or second DLC films. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Therefore, Hart in view of Chan and Hooykaas suggest using an anode voltage and a cathode voltage having values within the claimed range for forming the first and/or second DLC films such that their teachings are considered to render claim 16 obvious as discussed in the 112(b) rejection above. 
Regarding claim 17, Hart in view of Chan and Hooykaas suggest the process of instant claim 1. Chan further teaches that the discharge voltage, which is provided by the DC power supply connected between the anode and cathodes is 40 mA (pg. 16, section 2.2, Table 2.1, and Fig. 2.1), such that the voltage through the anode is understood to be 40 mA and within the claimed range for forming the first and/or second DLC film. According to MPEP 2131.03, “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original). Therefore, Hart in view of Chan and Hooykaas suggest using an anode current . 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Chan and Hooykaas as applied to claim 1 above, and further in view of Kruzelecky, “Growth Kinetics and Corresponding Luminescence Characteristics of Amorphous C:H Deposited from CH4 by DC Saddle-Field Plasma-Assisted CVD”, 1994.
	Regarding claim 9, Hart in view of Chan and Hooykaas suggest the limitations of instant claim 1. Chan further teaches pumping the system to base pressure of approximately 10-9 Torr (pg. 16, section 2.2). 
	They do not teach using a base pressure within the claimed range.
	Kruzelecky teaches depositing hydrogenated amorphous carbon thin films at 200°C by DC saddle-field glow discharge dissociation of methane (abstract). They teach pumping down the chamber to a base pressure of about 5x10-8 Torr before introducing methane to the system (pg. 538, Experimental Procedure). 
From the teachings of Kruzelecky, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hart in view of Chan and Hooykaas to have pumped the system down to a base pressure of 5x10-8 Torr because Kruzelecky indicates that such a base pressure is suitable in a DC saddle-field glow discharge deposition process of forming amorphous carbon using methane such that it will be expected to provide a suitable base pressure in the process of Hart in view of Chan and Hooykaas. Therefore, the base one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original).  

Claims 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hart in view of Chan and Hooykaas as applied to claim 1 above, and further in view of Hayashi, US 5,258,206.
	Regarding claims 10-13, Hart in view of Chan and Hooykaas suggest the process of instant clam 1. 
	They do not teach the ratio of the hydrogen gas and the hydrocarbon gas.
	Hayashi teaches a method of producing a diamond thin film using a plasma-activated gas obtained by exciting a starting material containing a carbon source gas (abstract). They teach that the starting material gas can include a gas mixture of a carbon source gas and a hydrogen gas, where a carrier gas such as an inert gas may also be used with the starting gas (Col. 2, line 59 through Col. 3, line 2). They teach that the carbon source gas may be a hydrocarbon gas such as methane (Col. 3, lines 3-15). They teach that hydrogen or the hydrogen gas forms atomic hydrogen upon excitation where atomic hydrogen has an effect of removing a component (amorphous carbon or graphite, etc.) deposited simultaneously with the deposition (Col. 3, lines 53-57). They teach that the total flow rate of the starting material gas is usually from 1 to 1000 sccm, where the mixing ratio of the carbon source gas and the hydrogen gas is from 0.1 to 90% carbon source gas to the total flow rate of the carbon source gas and the hydrogen (Col. 
	From the teachings of Hayashi, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the process of Hart in view of Chan and Hooykaas to have provided a total gas flow rate of 1-1000 sccm with a methane flow rate ranging from 0.001-900 sccm and a hydrogen flow rate ranging from 0.1-999 sccm with a methane to hydrogen ratio of 0.1:99.9 to 90:10 because Hayashi teaches that such ratios and flow rates are suitable for forming diamond or DLC films using methane and hydrogen such that it will be expected to provide a suitable gas mixture for forming the first and/or second DLC film as desired by Hart in view of Chan and Hooykaas. Further, since the suggestion is to provide a methane flow rate ranging from 0.001-900 sccm and a hydrogen flow rate ranging from 0.1-999 sccm, where the total gas mixture flow rate ranges form 1-1000 sccm, the resulting gas mixture will have a flow rate range that overlaps the range of instant claim 13. According to MPEP 2144.05, “in the case where the claimed ranges prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
	Further, as to claim 10, as noted above Hayashi provides the suggestion of using a volume percent of carbon source gas in a range of 0.1-90% and a volume percent of hydrogen in the range of 10-99.9%. Hayashi further teaches that the reaction pressure ranges from 10-5 Torr to 760 Torr (Col. 3, lines 30-31). Chan teaches using a deposition pressure of around 50 mTorr (pg. 16, section 2.2 and Table 2.1), which is within the range suggested by Hayashi. From this, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have selected a deposition pressure of 50 mTorr when using a volume percent of carbon source gas or methane in the range of 0.1-90% and a volume percent of hydrogen of 10-99.9% because Chan indicates it is a suitable pressure and it is within the range suggested by Hayashi such that it will be expected to provide a desirable deposition pressure for the DLC film when using the volume percentage of methane and hydrogen suggested by Hayashi. Therefore, the partial pressure of methane will range from 5x10-5 to 4.5x10-2 Torr and the partial pressure of hydrogen will range from 5x0-3 to 4.995x10-2 Torr, such that the ranges will overlap the range of instant claim 10 for forming the first and/or second DLC film. According to MPEP 2144.05, “in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). 
Additionally, since Hayashi indicates that the optimum ratio of the gases can be provided, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have optimized the volume ratio of hydrogen and hydrocarbon gas to be within the claimed ranges for providing the desired prima facie case of obviousness exists.”  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  
Therefore, Hart in view of Chan, Hooykaas, and Hayashi suggest using parameters having overlapping ranges or ranges optimized to be within the claimed ranges for forming the first and/or second DLC films such that their teachings are considered to render claims 10-13 obvious as discussed in the 112(b) rejection above. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA D MCCLURE whose telephone number is (571)272-9761.  The examiner can normally be reached on Monday-Friday, 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTINA D MCCLURE/Examiner, Art Unit 1718